         Case: 1:18-cv-02825-CAB Doc #: 1 Filed: 12/07/18 1 of 3. PageID #: 1



                                U.S. DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

ROHALEY AND SON AUTOMOTIVE, INC.                 ]
aka ROHALEY AND SON AUTOMOTIVE,                  ]   Case No: 1:18-cv-2825
CHAD M. LEONARD and CHAD M.                      ]   Hon.
LEONARD HOLDINGS, INC.,                          ]
                                                 ]
Plaintiffs,                                      ]   Lower Court Case No. 18 CV 001799
                                                 ]   Hon. Vincent A. Culotta
v                                                ]
                                                 ]    NOTICE OF REMOVAL BASED ON
TRAVELERS CASUALTY INSURANCE                     ]      DIVERSITY OF CITIZENSHIP
COMPANY OF AMERICA,                              ]

         Defendant

                                           * * * * * *

        NOW COMES Defendant, Travelers Casualty Insurance Company of America, a

Connecticut corporation, by and through its attorneys, Gregory and Meyer, P.C., and pursuant to

28 U.S.C.A. §1441, hereby files this Notice of Removal of a cause of action filed in the

Cuyahoga County Common Pleas Court entitled, Rohaley and Son Automotive, Inc aka Rohaley

and Son Automotive, Chad M. Leonard and Chad M. Leonard Holdings, Inc. v Travelers

Casualty Insurance Company of America, Lake County Common Pleas Court, Case No. 18 CV

001799, and states:

        1.    This action was commenced in the Lake County Common Pleas Court on

November 7, 2018 and process, as well as the initial pleading setting forth the claim for relief

upon which the action is based, was first served on the Defendant on November 9, 2018.

        2.    The action is a civil action for alleged breach of contract and bad faith by

Defendant, and, pursuant to 28 U.S.C.A §1332(a)(1), this Court has original jurisdiction over the

matter by reason of the diversity of citizenship of the parties. Upon information and belief,
        Case: 1:18-cv-02825-CAB Doc #: 1 Filed: 12/07/18 2 of 3. PageID #: 2



Rohaley and Son Automotive, Inc aka Rohaley and Son Automotive is an Ohio corporation and

maintains its office and principal place of business at 7481 Brenel Drive, Mentor, OH 44060.

Upon information and belief, Chad M. Leonard is a citizen and resident of the State of Ohio.

Upon information and belief, Chad M. Leonard Holdings, Inc. is an Ohio corporation and

maintains its office and principal place of business at 7481 Brenel Drive, Mentor, OH 44060

(Ex. A, ¶¶1-3); Defendant is incorporated and has its principal place of business in the State of

Connecticut; and the amount in controversy exceeds $75,000.00, exclusive of interest and costs

(Ex. B, Mentor Police records with inventory provided by Chad M. Leonard).

       3.      A copy of all process, pleadings, and orders served upon Defendant, as well as a

Proof of Service of written notice of this Notice of Removal to all adverse parties and a copy of

same being filed with the clerk of the State court is being filed with this notice as required by 28

USC§1446 (a) and (d).

       4.      A Proof of Service of written notice of this Notice of Removal to all adverse

parties is being filed with this Notice of Removal as required by 28 USC §1446(a) and (d).

                                                     s/ Kurt D. Meyer
                                                     KURT D. MEYER (0087580)
                                                     GREGORY AND MEYER, P.C.
                                                     Attorneys for Defendant
                                                     340 E. Big Beaver Road, Suite 520
                                                     Troy, MI 48083
                                                     (248) 689-3920 / (248) 689-4560
                                                     kmeyer@gregorylaw.com
Dated: December 7, 2018                              (0084349)




                                                 2
        Case: 1:18-cv-02825-CAB Doc #: 1 Filed: 12/07/18 3 of 3. PageID #: 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on December 7, 2018, I electronically filed the foregoing Notice of
Removal Based on Diversity of Citizenship and this Certificate of Service with the Clerk of the
Court using the ECF system which will send notification of such filing to the following: Not
applicable.

       I hereby further certify that I have mailed by United States Postal Service the foregoing
Notice of Removal Based on Diversity of Citizenship and this Certificate of Service to the
following non-ECF participants:

Harold Pollock Esq.                                Clerk of the Court
Harold Pollock Co. LPA                             Court of Common Pleas Lake County Ohio
5900 Harper Road, Suite 107                        25 N. Park Place
Solon, OH 44139                                    Painesville, OH 44077
esq@pollock-law.com

Attorneys for Plaintiffs



                                               s/ Kurt D. Meyer
                                               KURT D. MEYER (0087580)
                                               GREGORY AND MEYER, P.C.
                                               340 E. Big Beaver Road, Ste. 520
                                               Troy, MI 48083
                                               (248) 689-3920 / (248) 689-4560 - Fax
                                               kmeyer@gregorylaw.com




                                               3
